Exhibit 10.2

NORTHWEST PIPE COMPANY

PERFORMANCE STOCK AWARD AGREEMENT

1. Grant. Northwest Pipe Company (the “Company”) hereby grants you, <<NAME>>
(the “Employee”), in your position as <<TITLE>>, an award of
<<GRANT>>Performance Stock Awards (“PSAs”) under the Company’s 2012 Long Term
Incentive Grant (the “2012 LTI Grant”), subject to all of the terms and
conditions of this Agreement, the 2012 LTI Grant and the Company’s stockholder
approved 2007 Stock Incentive Plan (the “Plan”). The date of this Performance
Share Agreement (the “Agreement”) is June 14, 2012 (the “Grant Date”). The
number of PSAs that may vest and the timing of vesting of the PSAs shall depend
upon achievement of certain performance goals and shall be determined in
accordance with the Performance Matrices attached hereto as Appendices A and B.
Unless otherwise defined herein, capitalized terms used herein shall have the
meanings ascribed to them in the Plan.

2. Company’s Obligation to Pay. Unless and until the PSAs have vested in the
manner set forth in Sections 3 through 5, the Employee will have no right to
payment of such PSAs. Prior to actual payment of any vested PSAs, such PSAs will
represent an unsecured obligation. Payment of any vested PSAs shall be made in
whole shares of the Company’s common stock (“Shares”) only.

3. Vesting Schedule/Period of Restriction. Except as provided in Sections 4 and
5, and subject to Section 7, the PSAs awarded by this Agreement shall vest in
accordance with the vesting provisions set forth in Appendices A and B. PSAs
shall not vest in the Employee unless the Employee shall have been continuously
employed by the Company or by one of its Subsidiaries from the Grant Date until
the date the PSAs vest in accordance with the provisions of this Agreement.

4. Change in Control. In the event a change in control of the Company (as
defined in Appendix C) occurs at any time prior to the last vesting date, a
pro-rata number of PSAs will be calculated based on actual performance and time
elapsed as of the date of the change in control, and those PSAs will be
immediately vested.

5. Committee Discretion. The Compensation Committee of the Company’s Board of
Directors (the “Committee”), in its discretion, may accelerate the vesting of
the balance, or some lesser portion of the balance, of the PSAs at any time,
subject to the terms of the Plan. If so accelerated, such PSAs will be
considered as having vested as of the date specified by the Committee.

6. Payment after Vesting. Any PSAs that vest in accordance with Sections 3
through 5 will be paid to the Employee as soon as practicable following the date
of vesting, subject to Section 9.

7. Forfeiture. Notwithstanding any contrary provision of this Agreement, the
balance of the PSAs that have not vested pursuant to Sections 3 through 5 at the
time of the Employee’s termination of service (with or without cause) will be
forfeited and automatically transferred to and reacquired by the Company at no
cost to the Company.



--------------------------------------------------------------------------------

8. Death of Employee. Any distribution of Shares that vested during Employee’s
lifetime which is to be made to the Employee under this Agreement after the
Employee is deceased shall be made to the administrator or executor of the
Employee’s estate. Any such administrator or executor must furnish the Company
with (a) written notice of his or her status as transferee, and (b) evidence
satisfactory to the Company to establish the validity of the transfer and
compliance with any laws or regulations pertaining to said transfer.

9. Withholding of Taxes. When Shares are issued as payment for vested PSAs, the
Company (or the employing Subsidiary) may withhold a portion of the Shares that
have an aggregate market value sufficient to pay federal, state, local and
foreign income, social insurance, employment and any other applicable taxes
required to be withheld by the Company or the employing Subsidiary with respect
to the Shares, unless the Company, in its sole discretion, either requires or
otherwise permits the Employee to make alternate arrangements satisfactory to
the Company for such withholdings in advance of the arising of any withholding
obligations. The number of Shares withheld pursuant to the prior sentence will
be rounded up to the nearest whole Share, with no refund for any value of the
Shares withheld in excess of the tax obligation as a result of such rounding.
Notwithstanding any contrary provision of this Agreement, no Shares will be
issued unless and until satisfactory arrangements (as determined by the Company)
have been made by the Employee with respect to the payment of any income and
other taxes which the Company determines must be withheld or collected with
respect to such Shares. In addition and to the maximum extent permitted by law,
the Company (or the employing Subsidiary) has the right to retain without notice
from salary or other amounts payable to the Employee, cash having a sufficient
value to satisfy any tax withholding obligations that the Company determines
cannot be satisfied through the withholding of otherwise deliverable Shares. All
income and other taxes related to the PSAs and any Shares delivered in payment
thereof are the sole responsibility of the Employee. By accepting this award,
the Employee expressly consents to the withholding of Shares and to any
additional cash withholding as provided for in this Section 9.

10. Rights as Shareholder. Neither the Employee nor any person claiming under or
through the Employee will have any of the rights or privileges of a shareholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares (which may be in book entry form) shall
have been issued, recorded on the records of the Company or its transfer agents
or registrars, and delivered to the Employee (including through electronic
delivery to a brokerage account). After such issuance, recordation and delivery,
the Employee will have all the rights of a shareholder of the Company with
respect to voting such Shares and receipt of dividends and distributions on such
Shares.

11. No Effect on Employment. Subject to any employment contract with the
Employee, the terms of such employment will be determined from time to time by
the Company, or the Subsidiary employing the Employee, as the case may be, and
the Company, or the Subsidiary employing the Employee, as the case may be, will
have the right, which is hereby expressly reserved, to terminate or change the
terms of the employment of the Employee at any time for any reason whatsoever,
with or without good cause. The transactions contemplated hereunder and the
vesting schedules set forth in the Appendices do not constitute an express or
implied promise of continued employment for any period of time. A leave of
absence or an interruption in service (including an interruption during military
service) authorized or acknowledged by the Company or the Subsidiary employing
the Employee, as the case may be, shall not be deemed a termination of service
for the purposes of this Agreement.



--------------------------------------------------------------------------------

12. Address for Notices. Any notice to be given to the Company under the terms
of this Agreement will be addressed to the Company, in care of its Corporate
Secretary, at 5721 SE Columbia Way, Suite 200, Vancouver WA 98661, or at such
other address as the Company may hereafter designate in writing.

13. Grant is Not Transferable. This grant of PSAs and the rights and privileges
conferred hereby may not be sold, pledged, assigned, hypothecated, transferred
or disposed of in any way (whether by operation of law or otherwise) and will
not be subject to sale under execution, attachment or similar process, until the
Employee has been issued Shares in payment of the PSAs. Upon any attempt to
sell, pledge, assign, hypothecate, transfer or otherwise dispose of this grant,
or any right or privilege conferred hereby, or upon any attempted sale under any
execution, attachment or similar process, this grant and the rights and
privileges conferred hereby immediately will become null and void.

14. Restrictions on Sale of Securities. The Shares issued as payment for vested
PSAs under this Agreement will be registered under U.S. federal securities laws
and will be freely tradable upon receipt. However, an Employee’s subsequent sale
of the Shares may be subject to any market blackout-period that may be imposed
by the Company and must comply with the Company’s insider trading policies, and
any other applicable securities laws.

15. Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

16. Additional Conditions to Issuance of Certificates for Shares. The Company
shall not be required to issue any certificate or certificates for Shares
hereunder prior to fulfillment of all the following conditions: (a) the
admission of such Shares to listing on all stock exchanges on which such class
of stock is then listed; (b) the completion of any registration or other
qualification of such Shares under any U.S. state or federal law or under the
rulings or regulations of the Securities and Exchange Commission or any other
governmental regulatory body, which the Committee shall, in its absolute
discretion, deem necessary or advisable; (c) the obtaining of any approval or
other clearance from any U.S. state or federal governmental agency, which the
Committee shall, in its absolute discretion, determine to be necessary or
advisable; and (d) the lapse of such reasonable period of time following the
date of vesting of the PSAs as the Committee may establish from time to time for
reasons of administrative convenience.

17. Plan Governs. This Agreement is subject to all the terms and provisions of
the Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern.

18. Committee Authority. The Committee will have the power to interpret the Plan
and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any PSAs have vested). All actions taken and all
interpretations and determinations made by the Committee in good faith will be
final and binding upon the Employee, the Company and all other interested
persons. No member of the Committee will be personally liable for any action,
determination or interpretation made in good faith with respect to the Plan or
this Agreement.



--------------------------------------------------------------------------------

19. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

20. Agreement Severable. In the event that any provision in this Agreement is
held invalid or unenforceable, such provision will be severable from, and such
invalidity or unenforceability will not be construed to have any effect on, the
remaining provisions of this Agreement.

21. Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. The Employee expressly
warrants that Employee is not accepting this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Agreement can be made only in an express written contract
executed by a duly authorized officer of the Company. Notwithstanding anything
to the contrary in the Plan or this Agreement, the Company reserves the right to
revise this Agreement as it deems necessary or advisable, in its sole discretion
and without the consent of the Employee, to comply with Section 409A of the Code
or to otherwise avoid imposition of any additional tax or income recognition
under Section 409A of the Code prior to the actual payment of Shares pursuant to
this award of PSAs.

22. Adjustments Upon Changes in Capital. The aggregate number of PSAs covered by
this Agreement will be proportionally adjusted for any increase or decrease in
the number of issued and outstanding Shares resulting from a stock split-up or
consolidation of Shares or any like capital adjustments, or the payment of any
stock dividend.

23. Amendment, Suspension or Termination of the Plan. By accepting this PSA
award, the Employee expressly warrants that Employee has received a right to
receive stock under the Plan, and has received, read and understood the Plan.
The Employee understands that the Plan is discretionary in nature and may be
amended, suspended or terminated by the Company at any time.

24. Governing Law. This award of PSAs shall be governed by, and construed in
accordance with, the laws of the State of Oregon, without regard to principles
of conflict of laws.

Your signature below indicates your agreement and understanding that this award
is subject to all of the terms and conditions contained in the attached
Appendices and the Plan. Important additional information on vesting and
forfeiture of the PSAs is contained in Section 3-7 of this Agreement and in the
attached Appendices. PLEASE BE SURE TO READ ALL OF THE SPECIFIC TERMS AND
CONDITIONS OF THIS AGREEMENT, INCLUDING APPENDICES A, B AND C.



--------------------------------------------------------------------------------

NORTHWEST PIPE COMPANY    EMPLOYEE By:  

 

  

 

Name:   Richard A. Roman    Name: Title:   President and CEO    Title: Date:
June 14, 2012    June     , 2012



--------------------------------------------------------------------------------

Appendix A

2012-2013 TSR Market Condition

The information below shows the Target number of PSAs that will vest and be paid
with respect to the 2012-2013 Total Shareholder Return (“TSR”) performance
relative to the peer group, as calculated by the Company, where TSR is defined
as the cumulative shareholder return on a company’s common stock, including the
reinvestment of dividends, over the measurement period. The peer group is listed
on the following page. The column captioned “Payout (% of Target)” shows the
multiple or fraction of the Target PSAs granted to each employee that will vest
and be paid at each respective level of TSR. The actual Vesting Multiple will be
determined by interpolation based on the actual TSR. For example, if TSR for
2012-2013 is in the 67th percentile relative to the peer group, the Vesting
Multiple would be 150%. If the market price of the Company’s stock, adjusted for
changes in capitalization, is lower at the end of the performance period than it
was on the date of this Agreement, the maximum PSAs that can vest or be paid
will be 100 percent of the Target.

 

2012-2013 TSR Target PSAs    Vest Date

<<VEST 1>>

   January 1, 2014 Relative TSR Performance    Payout (% of Target)

85th percentile

   200%

50th percentile

   100%

25th percentile

   25%

<25th percentile

   0%



--------------------------------------------------------------------------------

Peer Group for Total Shareholder Return factor

 

COMPANY    TICKER SYMBOL Northwest Pipe Company    NWPX Ampco-Pittsburgh Corp.
   AP Circor International, Inc.    CIR Flow International Corp.    FLOW Aegion
Corporation    AEGN LB Foster Co.    FSTR Lindsay Corporation    LNN Lufkin
Industries, Inc.    LUFK MFRI, Inc.    MFRI Mueller Water Products, Inc.    MWA
Synalloy Corporation    SYNL Valmont Industries, Inc.    VMI



--------------------------------------------------------------------------------

Appendix B

2012-2014 TSR Market Condition

The information below shows the Target number of PSAs that will vest and be paid
with respect to the 2012-2014 Total Shareholder Return (“TSR”) performance
relative to the peer group, as calculated by the Company (TSR is defined and the
peer group is identified in Appendix A above). The column captioned “Payout (%
of Target)” shows the multiple or fraction of the Target PSAs granted to each
employee that will vest and be paid at each respective level of TSR. The actual
Vesting Multiple will be determined by interpolation based on the actual TSR.
For example, if TSR for 2012-2014 is in the 67th percentile relative to the peer
group, the Vesting Multiple would be 150%. If the market price of the Company’s
stock, adjusted for changes in capitalization, is lower at the end of the
performance period than it was on the date of this Agreement, the maximum PSAs
that can vest or be paid will be 100 percent of the Target.

 

2012-2014 TSR Target PSAs    Vest Date

<<VEST 2>>

   January 1, 2015 Relative TSR Performance    Payout (% of Target)

85th percentile

   200%

50th percentile

   100%

25th percentile

   25%

<25th percentile

   0%



--------------------------------------------------------------------------------

Appendix C

Change in Control

 

A. For purposes of this Agreement, a “Change in Control” shall mean the
occurrence of any of the following events:

1. The approval by the shareholders of the Company of:

a. any consolidation, merger or plan of share exchange involving the Company (a
“Merger”) in which the Company is not the continuing or surviving corporation or
pursuant to which shares of Common Stock of the Company (“Company Shares”) would
be converted into cash, securities or other property, other than a Merger
involving Company Shares in which the holders of Company Shares immediately
prior to the Merger have the same proportionate ownership of common stock of the
surviving corporation immediately after the Merger,

b. any sale, lease, exchange or other transfer (in one transaction or a series
of related transactions) of all, or substantially all, the assets of the
Company; or

c. the adoption of any plan or proposal for the liquidation or dissolution of
the Company.

2. At any time during a period of two consecutive years, individuals who at the
beginning of such period constituted the Board (“Incumbent Directors”) shall
cease for any reason to constitute at least a majority thereof unless each new
director elected during such two-year period was nominated or elected by
two-thirds of the Incumbent Directors then in office and voting (with new
directors nominated or elected by two-thirds of the Incumbent Directors also
being deemed to be Incumbent Directors), and the terms of any long term
incentive grant are modified; or

3. Any Person (as hereinafter defined) shall, as a result of a tender or
exchange offer, open market purchases, or privately negotiated purchases from
anyone other than the Company, have become the beneficial owner (within the
meaning of Rule 13d-3 under the Securities Exchange Act of 1934), directly or
indirectly, of securities of the Company ordinarily having the right to vote for
the election of directors (“Voting Securities”) representing thirty percent
(30%) or more of the combined voting power of the then outstanding Voting
Securities, and the terms of any long term incentive grant are modified.

Notwithstanding anything in the foregoing to the contrary, unless otherwise
determined by the Board, no Change in Control shall be deemed to have occurred
for purposes of this Agreement if (1) you acquire (other than on the same basis
as all other holders of the Company Shares) an equity interest in an entity that
acquires the Company in a Change in Control otherwise described under
subparagraph A.1 above, or (2) you are part of a group that constitutes a Person
which becomes a beneficial owner of Voting Securities in a transaction that
otherwise would have resulted in a Change in Control under subparagraph A.3
above.



--------------------------------------------------------------------------------

B. For purposes of this Agreement, the term “Person” shall mean and include any
individual, corporation, partnership, group, association or other “person,” as
such term is used in Section 13(d)(3) or Section 14(d)(2) of the Securities
Exchange Act of 1934 (the “Exchange Act”), other than the Company or any
employee benefit plan(s) sponsored by the Company.